[Cite as In re Wiese, 2011-Ohio-4031.]

                                                Court of Claims of Ohio
                                                   Victims of Crime Division
                                                                          The Ohio Judicial Center
                                                                65 South Front Street, Fourth Floor
                                                                             Columbus, OH 43215
                                                                     614.387.9860 or 1.800.824.8263
                                                                                www.cco.state.oh.us



IN RE: LISA S. WIESE


LISA S. WIESE

            Applicant


 Case No. V2011-60379

Commissioners:
E. Joel Wesp, Presiding
Karl C. Kerschner
Necol Russell-Washington

ORDER OF A THREE-
COMMISSIONER PANEL

          {¶1}On September 20, 2010, the applicant, Lisa Wiese, filed a compensation
application as the result of an alleged assault which occurred on April 26, 2010. On
January 4, 2011, the Attorney General issued a finding of fact and decision denying the
applicant’s claim since she failed to prove, by a preponderance of the evidence, that
she was a victim of criminally injurious conduct. On January 18, 2011, the applicant
submitted a request for reconsideration. On March 18, 2011, the Attorney General
rendered a Final Decision finding no reason to modify its initial decision. On April 19,
2011, the applicant filed a notice of appeal from the March 18, 2011 Final Decision of
the Attorney General. Hence, a hearing was held before this panel of commissioners
on July 6, 2011 at 11:05 A.M.
          {¶2}The applicant appeared via telephone, while Assistant Attorney General
Ashon McKenzie represented the state of Ohio.
          {¶3}The applicant recounted the events on the night of April 26, 2010 which led
to her injuries.      The applicant related that her friend, Mark Miller, after a night of
drinking threatened to kill himself. The applicant stated she pleaded with Mr. Miller not
to do it, but he became very belligerent requiring her to retreat to the bathroom. Once
Case No. V2011-60379                       - 2 -                                 ORDER


inside she called 911. After a short period she exited the bathroom and grabbed a
bullet which was lying on a table. The applicant believed this was the bullet Mr. Miller
intended to use to kill himself. At that time, Mr. Miller grabbed her wrist and twisted it,
to gain control of the bullet. She again retreated to the bathroom and called 911 again.
A short time later the police arrived, whereupon she left the residence and spoke to a
female police officer. The officer told her to write a statement, but she said she was
unable due to her wrist injury. She then left and went to her home. The next day she
sought medical treatment. The applicant asserts due to the wrist injury she incurred
medical bills and sustained work loss. She alleged she tried to prosecute Mr. Miller,
but she stated the police determined there was insufficient evidence to press criminal
charges.
          {¶4}Attorney General’s position is that the applicant failed to prove, by a
preponderance of the evidence, that she was a victim of criminally injurious conduct. A
police investigation conducted at the time of the incident did not corroborate the
applicant’s version of events and she made no statement to police that she sustained
injury.
          {¶5}Upon cross-examination, the applicant maintained that she told a female
officer about the physical altercation between herself and Mr. Miller and the wrist injury
that she sustained. She related she went to the police department on March 27, a day
after the incident to report the injuries she sustained and requested the prosecution of
Mr. Miller. The applicant acknowledged on June 5, 2010, she was again injured by Mr.
Miller when he allegedly dropped her intentionally while she was standing on his
shoulders. She conceded she sustained injuries to her right shoulder and hip as the
result of this incident.
          {¶6}Upon questioning by the commissioners, the applicant asserted she saw
the bullet but never saw a gun. However, after she went into the bathroom the second
time she never saw the bullet again.
Case No. V2011-60379                        - 3 -                                   ORDER


         {¶7}The Attorney General called Jackson Township Police Officer Richard Leon
to testify via telephone. Officer Leon related he was dispatched to an incident at Mark
Miller’s residence by a 911 operator.        Officer Leon stated that upon arrival, the
applicant was agitated about Mr. Miller’s threats to harm himself and she appeared
intoxicated. Officer Leon asked both Mr. Miller and Ms. Wiese if they had been injured
or if there were fights and both parties said "no." He asked Mr. Miller about a gun and
Mr. Miller indicated he did not have one. At that time, Officer Leon and his Sergeant
entered Mr. Miller’s residence to search for a gun and ammunition, but neither item
could be located.
         {¶8}Officer Leon acknowledged that Ms. Wiese spoke to Officer Marketich, a
female officer, at the scene but Officer Marketich never informed him that Ms. Wiese
was injured. Based upon Officer Leon’s observation of Ms. Wiese she did not appear
to be in any pain and did not request medical attention. Also, each officer has an audio
and video recorder on their person. As standard procedure a superior officer reviews
the audio and video recordings. Officer Leon related after a review of the recordings,
the superior officer found the applicant made no statements concerning a physical
altercation or personal injury sustained. The matter was forwarded to the prosecutor’s
office for review but no criminal charges were ever filed as the result of this incident.
         {¶9}Upon cross-examination, Officer Leon acknowledged that he did not review
the 911 call.    He stated a review of the audio and video recording from Officer
Marketich revealed that the applicant made no statements about being involved in a
physical altercation or being injured.       Whereupon, Officer Leon’s testimony was
concluded.
         {¶10}The applicant asserted that she was a victim of criminally injurious
conduct, and that the case was mishandled by the police, the officers lied, and the facts
of the incident were covered up.
Case No. V2011-60379                      - 4 -                                 ORDER


        {¶11}The Attorney General contends only uncorroborated statements of the
applicant have been presented. Such evidence is insufficient to establish criminally
injurious conduct. In re Minadeo, V79-3435jud (10-31-80). The applicant alleges Mr.
Miller threatened to harm himself, however, after questioning by the officers and a
search of the residence this fact scenario could not be substantiated. Furthermore, the
applicant’s allegation of physical injury was not supported by the police report or the
testimony of Officer Leon. Finally, the applicant has failed to satisfy her burden of
proof, that she was a victim of criminally injurious conduct.     Accordingly, the Final
Decision of the Attorney General should be affirmed. Whereupon, the hearing was
concluded.
        {¶12}R.C. 2743.51(C)(1) in pertinent part states:
        "(C) ‘Criminally injurious conduct’ means one of the following:
        "(1) For the purposes of any person described in division (A)(1) of this section,
        any conduct that occurs or is attempted in this state; poses a substantial threat
        of personal injury or death; and is punishable by fine, imprisonment, or death,
        or would be so punishable but for the fact that the person engaging in the
        conduct lacked capacity to commit the crime under the laws of this state."
        {¶13}The applicant must prove criminally injurious conduct by a preponderance
of the evidence. In re Rios (1983), 8 Ohio Misc. 2d 4.
        {¶14}The applicant must produce evidence which furnishes a reasonable basis
for sustaining her claim. If the evidence furnishes a basis for only a guess, among
different possibilities, as to any essential issue in the case, she fails to sustain the
burden as to such issue. In re Staten, V2011-60051tc (5-27-11) citing Landon v. Lee
Motors, Inc. (1954), 161 Ohio St. 82.
Case No. V2011-60379                       - 5 -                                 ORDER


         {¶15}The uncorroborated statement of the applicant does not constitute
sufficient proof, by a preponderance of the evidence, to establish the criminally injurious
conduct. In re Minadeo, V79-3435jud (10-31-80).
         {¶16}Black’s Law Dictionary Sixth Edition (1990) defines preponderance of the
evidence as: “evidence which is of greater weight or more convincing than the evidence
which is offered in opposition to it; that is, evidence which as a whole shows that the
fact sought to be proved is more probable than not.”
         {¶17}Black’s Law Dictionary Sixth Edition (1990) defines burden of proof as:
“the necessity or duty of affirmatively proving a fact or facts in dispute on an issue
raised between the parties in a cause.       The obligation of a party to establish by
evidence a requisite degree of belief concerning a fact in the mind of the trier of fact or
the court.”
         {¶18}The credibility of witnesses and the weight attributable to their testimony
are primarily matters for the trier of fact. State v. DeHass (1967), 10 Ohio St. 2d 230,
39 O.O. 2d 366, 227 N.E. 2d 212, paragraph one of the syllabus. The court is free to
believe or disbelieve, all or any part of each witness’s testimony. State v. Antill (1964),
176 Ohio St. 61, 26 O.O. 2d 366, 197 N.E. 2d 548.
         {¶19}From review of the case file and with full and careful review of all
testimony presented and the arguments made by the parties at the hearing, we find the
applicant has failed to prove, by a preponderance of the evidence, that she was a victim
of criminally injurious conduct. The applicant has the burden of proof to establish her
claim and she failed to do so. The only evidence of criminally injurious conduct is her
own testimony. However, the Attorney General presented the credible testimony of
Officer Leon who was on the scene the night of the incident. His testimony did not
support the applicant’s allegations that she had been injured by the actions of Mark
Case No. V2011-60379                                      - 6 -                            ORDER


Miller. Furthermore, questioning of Mr. Miller and a search of his premises did not lead
to the discovery of the alleged gun or bullet which was the crux of applicant’s case.
Officer Leon also testified an independent review of the audio and video recordings
made by himself and Officer Marketich did not reveal that the applicant made
statements concerning the physical injuries she sustained.
            {¶20}Therefore, the March 18, 2011 decision of the Attorney General is
affirmed.
            IT IS THEREFORE ORDERED THAT
            {¶21}1) The March 18, 2011 decision of the Attorney General is AFFIRMED;
            {¶22}2) This claim is DENIED and judgment is rendered for the state of Ohio;
            {¶23}3) Costs are assumed by the court of claims victims of crime fund.




                                                            _______________________________________
                                                            E. JOEL WESP
                                                            Presiding Commissioner



                                                            _______________________________________
                                                            KARL C. KERSCHNER
                                                            Commissioner



                                                            _______________________________________
                                                            NECOL RUSSELL-WASHINGTON
                                                            Commissioner
ID #I:\VICTIMS\2011\60379\V2011-60379 Wiese.wpd\DRB-tad
        A copy of the foregoing was personally served upon the Attorney General and
sent by regular mail to Stark County Prosecuting Attorney and to:

Filed 8-5-11
Jr. Vol. 2279, Pgs. 203-208
Sent to S.C. Reporter 8-15-11
Case No. V2011-60379   - 7 -   ORDER